UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



 RONALD HOWARD BRODT, SR.,
            Plaintiff,
                   v.                                           Civil Action No. 13-1756 (JDB)
 COUNTY OF HARFORD, et al.,

             Defendants.


                                     MEMORANDUM OPINION

        Plaintiff Ronald Brodt, Sr., proceeding pro se, brings this suit pursuant to 42 U.S.C.

§ 1983 against defendants Harford County, Harford County District Court, Harford County

Circuit Court, L. Jesse Bane, Harford County Office of the Sheriff, and “DOES 1-20.”1 Brodt

seeks injunctive and monetary relief for purported violations of the Fourth, Fifth, and Fourteenth

Amendments to the Constitution, for false arrest and false imprisonment, and for a defective

arrest warrant that purportedly violated the Fourth Amendment and the federal False Claims Act.

Pl.’s Compl. [ECF No. 1] ¶¶ 46-66. He alleges that he was improperly arrested, that he was

improperly detained, and that the warrant for his arrest was deficient. Id. ¶¶ 3, 10, 11. Defendants

have moved to dismiss his complaint or, in the alternative, for summary judgment, on several

grounds. Brodt filed a late opposition to defendants’ motion, and defendants did not file a reply

brief. Because the Court concludes that venue is improper in the District of Columbia, but that

venue is proper in the U.S. District Court for the District of Maryland, the Court will transfer the

case to the District of Maryland.




        1
           Although Brodt purports to sue “DOES 1-20,” none of the allegations in his complaint relate to these
unidentified individuals, and so the Court will not consider them in its analysis.

                                                      1
                                 STANDARDS OF REVIEW

        Federal courts have leeway to “choose among threshold grounds for denying audience to

a case on the merits.” Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 431

(2007) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 585 (1999)). “[C]ertain

nonmerits, nonjurisdictional issues may be addressed preliminarily, because ‘[j]urisdiction is

vital only if the court proposes to issue a judgment on the merits.’” Pub. Citizen v. U.S. Dist.

Court for D.C., 486 F.3d 1342, 1348 (D.C. Cir. 2007) (alterations in original) (quoting

Sinochem, 549 U.S. at 431) (internal quotation marks omitted). Thus, it is appropriate for this

Court to decide defendants’ challenge to venue before addressing the challenge to subject-matter

jurisdiction. See Shay v. Sight & Sound Sys., Inc., 668 F. Supp. 2d 80, 82 (D.D.C. 2009) (“[A]

court may decide questions of venue before addressing issues of personal or subject matter

jurisdiction.”); Aftab v. Gonzalez, 597 F. Supp. 2d 76, 79 (D.D.C. 2009) (“Adjudicative

efficiency favors resolving the venue issue before addressing whether subject matter jurisdiction

exists.”).

        In ruling on a motion to dismiss for improper venue, the Court must accept all well-

pleaded factual allegations as true and must draw all reasonable inferences in favor of the

plaintiff. Darby v. U.S. Dep’t of Energy, 231 F. Supp. 2d 274, 277 (D.D.C. 2002); 2215 Fifth St.

Assocs. v. U-Haul Int’l, Inc., 148 F. Supp. 2d 50, 54 (D.D.C. 2001). But the Court need not

accept as true inferences that are unsupported by the facts set out in the complaint. Trudeau v.

FTC, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

It may, however, consider material outside of the pleadings. Cooper v. Farmers New Century

Ins. Co., 593 F. Supp. 2d 14, 18 (D.D.C. 2008) (noting that “[w]hen deciding a Rule 12(b)(3)

motion to dismiss for lack of venue, the court may consider extrinsic evidence”); Artis v.



                                               2
Greenspan, 223 F. Supp. 2d 149, 152 (D.D.C. 2002) (“A court may consider material outside of

the pleadings in ruling on a motion to dismiss for lack of venue, personal jurisdiction or subject-

matter jurisdiction.”) (citing Land v. Dollar, 330 U.S. 731, 735 n.4 (1947)). “Because it is the

plaintiff’s obligation to institute the action in a permissible forum, the plaintiff usually bears the

burden of establishing that venue is proper.” Williams v. GEICO Corp., 792 F. Supp. 2d 58, 62

(D.D.C. 2011) (internal quotation marks and citation omitted); see also 15 Charles Alan Wright

et al., Federal Practice and Procedure § 3826, at 258 (2d ed. 1986 & Supp. 2006) (“[W]hen [an]

objection has been raised, the burden is on the plaintiff to establish that the district he chose is a

proper venue.”). To prevail on a motion to dismiss for improper venue, “the defendant must

present facts that will defeat the plaintiff’s assertion of venue.” Thomas v. Potter, No. 05-1923,

2006 WL 314561, at *1 (D.D.C. Feb. 9, 2006).

       Some venue resolutions rest on determinations about personal jurisdiction. See 28 U.S.C.

§ 1391(b)(3). Under Federal Rule of Civil Procedure 12(b)(2), a plaintiff bears the burden of

establishing a court’s personal jurisdiction over a defendant. Where, as here, there has been no

jurisdictional discovery, a plaintiff need only make a prima facie showing of the pertinent

jurisdictional facts to meet that burden. See Mwani v. bin Laden, 417 F.3d 1, 7 (D.C. Cir. 2005);

see also Brunson v. Kalil & Co., Inc., 404 F. Supp. 2d 221, 226 (D.D.C. 2005). “Moreover, to

establish a prima facie case, plaintiffs are not limited to evidence that meets the standards of

admissibility required by the district court. Rather, they may rest their argument on their

pleadings, bolstered by such affidavits and other written materials as they can otherwise obtain.”

Mwani, 417 F.3d at 7. Nevertheless, a plaintiff must allege “specific facts upon which personal

jurisdiction may be based,” Blumenthal v. Drudge, 992 F. Supp. 44, 53 (D.D.C. 1998), and




                                                  3
cannot rely on conclusory allegations, see Elemary v. Phillipp Holzmann AG, 533 F. Supp. 2d
116, 121 (D.D.C. 2008).

                                            ANALYSIS

       Defendants argue that Brodt’s complaint should be dismissed for improper venue, lack of

personal jurisdiction over the defendants, improper service, failure to state a claim, and because

his claims are barred by the Eleventh Amendment. Having determined that it is usually

appropriate to assess venue before subject-matter jurisdiction, the Court next concludes that

venue is not proper in this district. Hence, it need not decide whether subject-matter jurisdiction

exists, whether Brodt’s claims are barred by the Eleventh Amendment, whether L. Jesse Bane

was properly served, or whether Brodt’s complaint states a claim upon which relief can be

granted.

I.     Venue Is Not Proper In This District

       Under 28 U.S.C. § 1391, venue is proper: in any “district in which any defendant resides,

if all defendants are residents of the State in which the district is located”; in any “district in

which a substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is situated”; or if venue is not proper

under either of those sections, in any “district in which any defendant is subject to the court’s

personal jurisdiction.” § 1391(b)(1)-(3). Brodt alleges that the defendants “reside in this district,

a substantial part of the events and errors and omissions giving rise to the claim occurred in this

district, and a substantial part of the property that is the subject of the action is situated in this

district.” But conclusory allegations like these are insufficient, particularly because Brodt’s

complaint supports none of them. In any event, Brodt has conceded any argument about venue.




                                                  4
       a.      Venue is not proper under section 1391(b)(1)

       Harford County, Harford County District Court, Harford County Circuit Court, and

Harford County Office of the Sheriff (collectively “the agency defendants”) are entities

organized under the laws of the State of Maryland. See Md. Code, Const. art. IV, §§ 1, 19, 20,

41A-41I (courts); id. § 19 (Harford County); id. § 44 (Sheriff’s office). Under the venue statute,

these entities are deemed to reside in any district where they are “subject to the court’s personal

jurisdiction with respect to the civil action in question . . . .” 28 U.S.C. § 1391(c)(2). But these

defendants are not subject to this Court’s personal jurisdiction with respect to this action. The

Court may exercise personal jurisdiction over a non-resident defendant either by (1) finding

general jurisdiction over the party, allowing the court to entertain a suit against a defendant

“without regard to the claim's relationship vel non to the defendant's forum-linked activity,” or

(2) finding specific jurisdiction based on “acts of a defendant that touch and concern the forum.”

Steinberg v. Int’l Criminal Police Org., 672 F.2d 927, 928 (D.C. Cir. 1981); accord Kopff v.

Battaglia, 425 F. Supp. 2d 76, 81 (D.D.C. 2006).

       Brodt’s complaint does not allege any facts sufficient to support personal jurisdiction

over any of the agency defendants. Here, the analysis is similar to the venue analysis: Brodt has

not alleged any facts to support a finding of general jurisdiction over the agency defendants

based on “continuous and systematic” contacts with the forum such that general jurisdiction is

“reasonable and just.” See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415

(1984). He also has not alleged that the agency defendants took any action in D.C. or that his

claims arise out of any conduct occurring here. Simply put, none of the (non-resident) agency

defendants’ alleged actions connect them to D.C., so they are not subject to personal jurisdiction

here. And because the agencies are not subject to this Court’s personal jurisdiction, they are not



                                                 5
deemed to reside in D.C. under section 1391(c)(2), and hence venue is not proper under section

1391(b)(1) with respect to the agencies.

        The only non-agency defendant, L. Jesse Bane, an individual sued in his official and

individual capacities, is deemed to reside in the district where he is domiciled. § 1391(c)(1).

Neither the complaint nor the motion to dismiss evidences Mr. Bane’s domicile, and the

summons issued in this case is addressed to the Harford County Sheriff’s Office in Maryland.

But because establishing proper venue is the plaintiff’s burden, Williams 792 F. Supp. 2d at 62,

and because nothing in the record indicates that Mr. Bane is domiciled in D.C.—something that

seems unlikely given his position as a Maryland county official—the Court finds that venue is

not proper with respect to Mr. Bane under section 1391(b)(1).

        b.      Venue is not proper under section 1391(b)(2)

        Nor did any of the events or omissions giving rise to the claim occur in this district. See

§ 1391(b)(2). Brodt alleges that he was improperly arrested, that he was improperly detained,

and that the warrant for his arrest was deficient. Each of those alleged events took place in

Harford County, Maryland. Brodt does not allege that any defendant took any action, or failed to

take any action, in D.C. He also fails to allege that—to the extent any property is the subject of

his action—any relevant property is located in D.C. See § 1391(b)(2). Indeed, Brodt’s complaint

is devoid of any allegations connecting his suit to this district.

        c.     Venue is not proper under section 1391(b)(3)

        The catch-all provision in section 1391(b)(3) does not apply here because the action

could have been brought in the District of Maryland, where a substantial part of the alleged

events or omissions took place and where the defendants reside.




                                                   6
        d.      Brodt has conceded any arguments about venue

        Finally, Brodt’s (late) opposition brief entirely ignores defendants’ arguments about

venue and personal jurisdiction. “It is well understood in this Circuit that when a plaintiff files an

opposition to a motion to dismiss addressing only certain arguments raised by the defendant, a

court may treat those arguments that the plaintiff failed to address as conceded.” Hopkins v.

Women’s Div., Gen. Bd. of Global Ministries, 238 F. Supp. 2d 174, 178 (D.D.C. 2002); see also

Harris v. CitiMortgage, Inc., 878 F. Supp. 2d 154, 163 (D.D.C. 2012) (“Because this response

fails to address defendants’ assertions, it concedes them.”); Day v. D.C. Dep’t of Consumer &

Regulatory Affairs, 191 F. Supp. 2d 154, 159 (D.D.C. 2002) (“If a party fails to counter an

argument that the opposing party makes in a motion, the court may treat that argument as

conceded.”) (internal citation omitted). Hence, the Court finds that Brodt has conceded any

argument about venue.

II.     Because Venue Is Improper, The Court Will Transfer The Action

        Rule 12(b)(3) instructs courts to dismiss or transfer a case if venue is improper or

inconvenient in the plaintiff’s chosen forum. Fed. R. Civ. P. 12(b)(3). Because venue is improper

in this district, this Court may either dismiss, “or if it be in the interests of justice, transfer [this]

case to any district or division in which it could have been brought.” 28 U.S.C. § 1406(a). The

decision whether to dismiss or transfer “in the interests of justice” is committed to the sound

discretion of the district court. Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C. Cir.

1983). Generally, the interests of justice require transferring such cases to the appropriate

judicial district rather than dismissing them. Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466-67

(1962); Pendleton v. Mukasey, 552 F. Supp. 2d 14, 17 (D.D.C. 2008). Venue for this action is

proper in Maryland because all defendants reside there and because the alleged events giving rise



                                                    7
to Brodt’s claims occurred in Harford County, Maryland. See § 1391(b)(1), (2). Hence, this

Court may transfer the action to the District of Maryland under section 1406(a). Given the

presumption in favor of transfer over dismissal, see Goldlawr, 369 U.S. at 466-67, the Court

concludes that the interests of justice require transfer. Thus, the Court will transfer this case to

the District of Maryland.

                                         CONCLUSION

       For the foregoing reasons, the Court concludes that venue over Brodt’s action does not lie

in the District of Columbia. Under 28 U.S.C. § 1406(a), and in the interest of justice, the Court

will transfer this case to the District of Maryland. A separate Order has issued this date.




                                                                                 /s/
                                                                             JOHN D. BATES
                                                                        United States District Judge
Dated: January 31, 2014




                                                  8